DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one heatsink having a heatsink surface that is directly stacked on the at least one leadframe surface; a semiconductor device bonded to at least one of the leadframe surface and the heatsink surface” (claim 21), “the semiconductor device is bonded to the first leadframe surface while the at least one heatsink is bonded to the second leadframe surface” (claim 22); and “the second heatsink is bonded to the first heatsink” (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 thru 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 3-7 of claim 21, the applicant states “at least one heatsink having a heatsink surface that is directly stacked on the at least one leadframe surface; a semiconductor device bonded to at least one of the leadframe surface and the heatsink surface;”; however, it is unclear (see, for example, FIG. 1) how the semiconductor device 108 can be bonded to the same leadframe surface and heatsink surface as it is on bonded by a different interface 114 than the at least one of the leadframe surface and the heatsink surface (i.e. interface 112).  Appropriate clarification and/or correction are required.
In claim 22, the applicant states “the semiconductor device is bonded to the first leadframe surface while the at least one heatsink is bonded to the second leadframe surface”; however, it appears (see, for example, FIG. 1) that the semiconductor device 108 is separated from the leadframe 102 and can not be bonded to the first leadframe surface.  Appropriate clarification and/or correction are required.  
In claims 24-25, the applicant states “at least one heatsink includes a first heatsink and a second heat sink”; however, it appears (see, for example, FIG. 1) that the heatsink is actually two 
In claim 25, the applicant states “first heatsink is bonded to the at least one leadframe surface, and the second heatsink is bonded to the first heatsink”; however, it appears (see, for example, FIG. 2) that even though the heatsink 106 is bonded to the at least one leadframe surface 112, the second heat sink 104 is not bonded to the first heat sink 106 and are separated from each other.   Appropriate clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	In view of the 112 rejection above, claim(s) 1, 2, 4, 5, 7, 10, 12, 21 thru 23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMaano Jr. et al. US 2019/0051585 A1.  DiMaano discloses (see, for example, Fig. 1a) a semiconductor device package 100 comprising a leadframe 112, heatsink 120, first surface 110a, semiconductor device 130, second surface 130b, and molding 185.
	Regarding claim 2, see, for example, Fig. 1a wherein DiMaano discloses the heatsink 120 being directly stacked on and bonded to the leadframe 112.
	Regarding claims 4-5, see, for example, paragraph [0050] wherein DiMaano discloses solder and welding.

	Regarding claim 10, see, for example, Fig. 1a wherein DiMaano discloses (see, for example, Fig. 1a) a semiconductor device package 100 comprising a leadframe 112, flat leadframe surface 110a, heatsink 120, first substantially flat heatsink surface 110a, semiconductor device 130, second substantially flat surface 130b, and molding 185.
	Regarding claim 12, see, for example, Fig. 1a wherein DiMaano discloses the heatsink 120 being directly stacked on the substantially flat leadframe surface 110a and bonded between the semiconductor device 130, and the leadframe 112.
Regarding claim 21, see, for example, Fig. 1a wherein DiMaano discloses (see, for example, Fig. 1a) a semiconductor device package 100 comprising a leadframe 112, leadframe surface 110a, heatsink 120, heatsink surface 110a, semiconductor device 130, and molding 185.
Regarding claim 22, see, for example, Fig. 1a wherein DiMaano discloses the semiconductor device 130 and heatsink 120 being bonded to the leadframe 112.
Regarding claim 23, see, for example, Fig. 1a wherein DiMaano discloses the heatsink 120 being bonded to one leadframe surface and the semiconductor device 130 being bonded to the at least one heatsink 120.  
Regarding claim 27, see, for example, Fig. 1a wherein DiMaano discloses the heatsink 120 being substantially rectangular.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 3, 6, 9, 13, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMaano Jr. et al. US 2019/0051585 A1 as applied to claims 1, 2, 4, 5, 7, 10, 12, 21-23, and 27 above, and further in view of Hirakawa et al. US 5,814,878.  DiMaano does not disclose a second heatsink.  However, Hirakawa discloses (see, for example, FIG. 8) a semiconductor device package comprising a second heatsink 51.  It would have been obvious to one of ordinary skill in the art to have a second heatsink in order to improve heat radiating efficiency.
Regarding claim 6, see, for example, FIG. 8 wherein Hirakawa discloses the second heatsink 51 being completely encapsulated by the molding 31.
Regarding claim 9, DiMaano does not clearly disclose dimensions of the heatsink defining a transient thermal response of the semiconductor device including a time to thermal shutdown and a time to thermal release following the thermal shutdown.  However, DiMaano discloses (see, for example, Fig. 1a) a semiconductor device package 100 comprising a heat sink 120 whose sizes/dimensions are optimizable according to the preferences of the user.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to have dimensions of the heatsink defining a transient thermal response of the semiconductor device including a time to thermal shutdown and a time to thermal release following the thermal shutdown in order to efficiently dissipate the heat released from the semiconductor device, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).



	Regarding claim 24, see, for example, FIG. 8 wherein Hirakawa discloses a second heatsink 51 being bonded to a second leadframe surface 3.
	 Regarding claim 25, see, for example, FIG. 8 wherein Hirakawa discloses the second heatsink 51 being bonded to the semiconductor device package.
	
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-7, 9, 10, 12, 13, 21-25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Eugene Lee
March 5, 2022

/EUGENE LEE/Primary Examiner, Art Unit 2815